DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Proposed Amendments
The proposed amendments have not been entered because they will require further search and consideration.
Applicant is advised that the proposed amendments to claims 1 & 19 will overcome the 35 U.S.C. §112(b) rejections if entered.
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 
Applicant is advised that the arguments as they pertain to the proposed amendments are moot at this time because the proposed claim amendments have not been entered at this time.
In regards to applicant’s argument that ‘247 does not teach a single layer of reflector material chosen from a metal or metal alloy as the substrate; applicant is advised that the current rejection is an obviousness rejection under 35 U.S.C. §103 in which ‘247 teaches the substrate is an inorganic pigment such as mica flakes and ‘004, which is directed towards the same field of invention, teaches that aluminum and aluminum alloy flakes and mica flakes are art recognized alternatives in the field of paints for use as pigments and thus it would have been obvious to substitute an aluminum or alloy flake in place of the mica flake as the pigment substrate in ‘247 as discussed above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759